Citation Nr: 0405359	
Decision Date: 02/26/04    Archive Date: 03/05/04

DOCKET NO.  03-13 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from May to August 1979 and from December 1990 to 
May 1991.  He also had service in the Reserves and National 
Guard.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions rendered by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.

In June 2003, the veteran had a hearing at the RO before the 
undersigned Acting Veterans Law Judge.  A transcript of that 
hearing has been associated with the claims folder.


FINDING OF FACT

The veteran's low back disability was first manifested in 
June 2000 and is unrelated to any incident in service.


CONCLUSION OF LAW

The veteran's low back disability is not the result of 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A (West 2002); 
38 C.F.R. §§ 3.159, 3.303 (2003).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Scope of Review

In September 2000, the RO denied the veteran's claim of 
entitlement to service connection for low back pain on the 
basis that such claim was not well grounded.  Shortly 
thereafter, there was a significant change in the law.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (now codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)).  That law redefined the obligations of the VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5102, 5103, 5103A.  That law also eliminated 
the concept of a well- grounded claim and superseded the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that the VA cannot 
assist in the development of a claim that is not well 
grounded.  38 U.S.C.A. § 5107.  In August 2001, the VA 
published final rules implementing the VCAA.  (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326(a)).  

In January 2001, the RO notified the veteran of the enactment 
of the VCAA and of his right to have its September 2000 
decision reconsidered in light of the changes in that act 
(section 7b of the VCAA).  The RO also notified him of 
evidence received in support of his claim for service 
connection for low back disability and of additional evidence 
necessary to support that claim.  

In April 2001, following additional development of the 
evidence, the RO denied the veteran's claim of entitlement to 
service connection for low back disability.  In so doing, the 
RO conducted a de novo review of the record and essentially 
readjudicated the veteran's claim.  Later that month, the RO 
notified the veteran of that action, as well as his appellate 
rights.  
In September 2001, the veteran requested that his claim for 
service for low back disability be reopened based on new 
evidence.  Although such language suggested that the April 
2001 decision was final, the veteran's request was received 
well within the time frame to submit a Notice of Disagreement 
(NOD) and initiate an appeal of that decision.  38 U.S.C.A. 
§ 7105(b) (West Supp. 2001); 38 C.F.R. § 20.302(a) (2001).

In May 2002, following additional development of the 
evidence, the RO again denied the veteran's claim of 
entitlement to service connection for low back disability.  
While the RO noted that such claim had been previously 
denied, it effectively performed a de novo review of the 
record.  

In light of the foregoing, the Board concludes that the RO's 
April 2001 decision was a readjudication of the veteran's 
claim in accordance with section 7b of the VCAA.  The claim 
of entitlement to service connection for low back disability 
has effectively been open since that time; and, as such a de 
novo review of the record is warranted.  

II.  Duty to Assist

As noted above, the VA has a statutory obligation to assist 
the veteran in the development of his claim.  By virtue of 
information sent to the veteran in the Statement of the Case 
(SOC) and in letters, dated in January and April 2001, the 
veteran was notified of the evidence necessary to 
substantiate his claim of entitlement to service connection 
for low back disability.  Those documents informed the 
veteran of what evidence and information VA would obtain for 
him, with specific references to such materials as government 
reports and medical records.  The RO also explained what 
information and evidence the veteran needed to provide.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The RO has made efforts to obtain relevant records adequately 
identified by the veteran.  For example, in January 2001, the 
RO requested records reflecting the veteran's treatment at 
King's Daughters Hospital and from the Diagnostic Imaging 
Clinic.  In February 2002, it requested evidence reflecting 
the veteran's treatment at the University of Mississippi Pain 
Clinic and at the Delta Health Center.  In February and 
November 2002, the RO also requested that the veteran furnish 
any additional evidence he wished to have considered or the 
names and addresses of the health care providers where such 
evidence could be obtained.  

The following evidence has been received in support of the 
veteran's appeal:  his service medical records; records and 
reports, dated in November 1980 and from May 1990 through 
April 2002, reflecting the veteran's treatment at the Delta 
Health Center; reports of examinations performed by the VA in 
July 1991 and April 2001; a report from Kings Daughters 
Hospital reflecting the veteran's treatment in June 2000; a 
July 2000 report from Diagnostic Imaging; records dated from 
July 2000 through February 2002, reflecting the veteran's 
treatment at the VA Medical Center in Jackson, Mississippi; 
records and reports, dated from December 2000 through July 
2002, reflecting the veteran's treatment at the University of 
Mississippi; and the transcript of the veteran's June 2003 
hearing.  

After reviewing the record, the Board finds that the RO has 
met its duty to assist the veteran in the development of his 
claim.  In fact, it appears that all relevant evidence 
identified by the veteran has been obtained and associated 
with the claims folder.  In this regard, it should be noted 
that he has not identified any outstanding evidence (which 
has not been sought by the VA) which could be used to support 
the issue of entitlement to service connection for low back 
disability.  As such, there is no reasonable possibility that 
further development would unearth any additional relevant 
evidence.  Indeed, such development would serve no useful 
purpose and, therefore, need not be performed in order to 
meet the requirements of the VCAA.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands that would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  



III.  Facts and Analysis

The veteran contends that his low back disability is 
primarily the result of an injury sustained when he fell off 
a tank in service in February1991.  He notes that he has had 
back pain since that time and that he has been treated 
frequently for back disability.

Service connection connotes many factors, but basically, it 
means that the facts, shown by the evidence, established that 
a particular disease or injury resulting in disability was 
incurred coincident with active military, naval, or air 
service, or, if preexisting such service, was aggravated 
therein. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  When the disease identity is established, there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Even if the disease at 
issue is initially diagnosed after the veteran's discharge 
from service, service connection may still be granted when 
all of the evidence establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).  

A review of the evidence is negative for any complaints of 
clinical findings of low back disability during the veteran's 
first period of active duty.  During his service separation 
examination in July 1979, it was noted that he had a small 
scar to the right of L2.  There was no evidence, however, as 
to how or when the scar got there nor were there any findings 
of low back disability.  

Between the time of his 1979 service separation examination 
and February 1991, the recorded history shows that the 
veteran complained of back pain on only one occasion.  In 
November 1980, he was treated at the Delta Community Health 
Center primarily for complaints of dizziness, blurred vision, 
and nervousness.  He also reported a one and a half year 
history of right-sided headaches and back pain.  There were, 
however, no clinical findings of back disability, and the 
diagnoses were anxiety and hyperthyroidism.  Indeed, periodic 
examinations, performed in May 1985 and May 1989 in 
conjunction with the veteran's Reserve/National Guard 
service, revealed that the veteran's spine was normal.

There were no further recorded complaints or clinical 
findings of back disability until the veteran's second period 
of active duty.  In February 1991, he was treated for a two 
week history of low back pain, after he reportedly fell from 
a tank.  His complaints notwithstanding, there were no 
objective findings associated with his complaints, and he 
received no further treatment in service for low back 
problems of any kind.  During his service separation 
examination in April 1991, he responded in the affirmative, 
when asked if he then had, or had ever had, recurrent back 
pain.  Again, however, his spine was found to be normal.  
Although the veteran sought additional treatment in service 
from February through April 1991, such treatment was for 
disabilities other than his low back.

Chronic back disability was not clinically identified until 
June 2000, when the veteran sustained a low back injury on 
the job.  Since that time, he has consistently complained of 
low back pain, and the various diagnoses have included 
degenerative disc disease at L5-S1; a mild disk bulge with 
ligamentum flavum hypertrophy and facet arthropathy; 
retrolisthesis; and incomplete lumbarization of S1.  Despite 
extensive treatment and examinations by private health care 
providers, as well as the VA, there is no competent evidence 
that the veteran's back disability is in any way related to 
service.  

The only reports to the contrary come from the veteran (see, 
e.g., the transcript of his June 2003 hearing).  As a layman, 
however, he is not qualified to render opinions which require 
medical expertise, such as the diagnosis or cause of a 
particular disability.  38 C.F.R. § 3.159(a)(2); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Therefore, his 
opinion, without more, cannot be considered competent 
evidence of a relationship between his current back 
disability and any incident in service.  Absent such 
evidence, service connection for low back disability is not 
warranted.


ORDER

Entitlement to service connection for low back disability is 
denied.



	                        
____________________________________________
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



